FILED
                                                                                 COURT OF APPEALS
                                                                                      DIVISfOIq II

                                                                                2013MAY -7 AM11: 7
                                                                                               4




    IN THE COURT OF APPEALS OF THE STATE OF W

                                        DIVISION II

STATE OF WASHINGTON,                                               No. 43225 1 11
                                                                             - -



                              Respondent,

       V.




JOHN HYRUM PARKES,                                          UNPUBLISHED OPINION


                              0



       JOHANSON, J. — John Hyrum Parkes appeals the trial court's order denying his motion

for order of indigency. He argues that the certification in support of his motion for order of

indigency established his inability to pay the costs of his appeal and that the trial court erred in
                                                                       -

determining otherwise. We reverse and remand for further proceedings consistent with this
        l
opinion.

       On September 2, 2011, a jury found Parkes guilty of four counts of first degree child

molestation.   On October 14, 2011, the trial court sentenced Parkes to 173 months of

confinement. Parkes filed a notice of appeal on November 10, 2011. He moved for an order of

indigency, certifying that he did not own any real property or any personal property, that he had

no income, and that he had unknown amounts of debt. He stated that he could contribute nothing

toward the cost of appellate review.




1 A commissioner of this court.nitially considered Parkes's appeal as a motion on the merits
                              i
under RAP 18. 4 and then transferred it to a panel of judges.
            1
No. 43225 1 II
          - -




       A presentence investigation report filed with the superior court on October 11, 2011,

revealed that Parkes, a former police officer, made approximately $ an hour before resigning
                                                                  40

from his last job. He told the probation officer who wrote the report that he had "a little bit of a

nest egg put away" and had "some organized debt."Clerk's Papers (CP)at 68. At the time of

the interview upon which the presentence report was based, Parkes had retained private counsel

for his defense.


       The court denied Parkes's motion for an order of indigency, making the following

pertinent findings of fact:

               3.      Defendant had retained counsel throughout the trial proceedings in
       this case;
               4.     During trial, testimony was provided that Mr. Parkes owned a
       house with his former wife, Shelley Parkes, in an unknown value; and
              5.      Defendant was previously employed as - a police officer for many
       years and may be entitled to a pension andor retirement, value of which is
                                                       /
       unknown.


CP at 51 52. Based on those findings, the court made the following conclusions of law:
         -

                1.       Defendant is not indigent because the record presented does not
        satisfy the criteria for indigency set forth in RCW 10. 01.
                                                            010(   1);
                                                                   1
                 2.      Defendant is not indigent and is able to contribute as set forth in
        RCW 10. 01.because the record presented establishes that defendant has
            010(
               1)
               1
        adequate means to pay for all expenses of his appeal;
               3.    Defendant failed to make an adequate record to determine whether
        the defendant is indigent.

CP at 52.


        A commissioner of this court granted discretionary review of the order denying Parkes's

motion.


        Parkes argues that the trial court erred in denying his motion. The party seeking indigent

status bears the burden of proving indigency. RAP 15. (
                                                  a); Clark, 88 Wash. d 533, 563
                                                    2 State v.    2
P. d 1253 (1977).We give great weight to a trial court's findings regarding indigency. State v.
 2
                                                 2
No. 43225 1 II
          - -




Rutherford, 63 Wash. d 949, 954 55,389 P. d 895 (1964),
                 2            -       2             dismissed, 384 U. .267 (1966).When
                                                                    S

a party seeks review at public expense, the trial court must determine whether he is able to pay

all or part of the costs of appeal. RAP 15. (
                                        b). the party has the means to pay the entire
                                          2 Only if

cost of the   appeal   shall the trial court   deny   the motion for   indigency   status   altogether.   RAP


b)( Otherwise, it is the court's duty to determine what items of expense on appeal are to
15.
  2).
  2(

be shouldered by the party and what will be covered at public expense. RAP 15. (
                                                                           e).
                                                                             2

       When a trial court rules on a motion for order of indigency, it must determine whether a

defendant is   indigent using    the criteria set forth in RCW     10. 01. State v. Hecht, 173
                                                                   010(
                                                                      3).
                                                                      1
Wash. d 92, 95, 264 P. d 801 (2011). An indigent person is one who, at any stage of a court
  2                3

proceeding, is:

             a) Receiving one of the following types of public assistance:
       Temporary assistance for needy families, aged, blind, or disabled assistance
       benefits, medical care services under RCW 74. 9.
                                                 035,
                                                   0 pregnant women assistance
       benefits, poverty -
                         related veterans' benefits, food stamps or food stamp benefits
       transferred  electronically, refugee resettlement benefits, medicaid, or
       supplemental security income; or
              b) Involuntarily committed to a public mental health facility; or
              c) --- _ an annual income,_
                    Receiving _                  after taxes, of one hundred twenty-
       five percent or less of the current federally established poverty level; or
               d) Unable to pay the anticipated cost of counsel for the matter before
       the court because his or her available funds are insufficient to pay any amount for
       the retention of counsel.


RCW 10. 01.
    a)
    010(
       3)(
       1  d).                                  -(

       The trial court found that Parkes " ay"be eligible to receive a pension or retirement, and
                                         m

did not state the amount of that prospective income. CP at 52. The evidence before the trial

court that Parkes had      no   income   was   undisputed. Thus, Parkes      was "[   receiving an annual

income, after taxes, of one hundred twenty five percent or less of the current federally
                                            -

established poverty level." RCW          10. 01. He is therefore presumptively indigent.
                                         c).
                                         010(
                                            3)(
                                            1

                                                        3
No. 43225 1 II
          - -



Hecht, 173 Wash. d at 95. Because Parkes put forth evidence that he had no income, the trial
             2

court erred in denying his motion for indigency status outright. Hecht, 173 Wash. d at 95 96. It is
                                                                              2         -

possible that his other assets, such as the home he owns or his pension or retirement, make him

indigent and able to contribute."Hecht, 173 Wash. d at 95; RCW 10. 01. However, it is
                                              2              010(
                                                                4).
                                                                1

the trial court's duty to determine what Parkes is or is not able to contribute to the cost of his

appeal. RAP 15. (
            e).
              2 Accordingly, we reverse the order denying Parkes's motion for indigency

status and remand to the trial court for that determination.


       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

040,
2.6.it is so ordered.
 0



                                                                              1
                                                                                  P-I   -




                                                                    Johanson, J